Citation Nr: 0336476	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  00-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for residuals of a right 
knee injury.

Entitlement to service connection for residuals of a right 
hand injury.

Entitlement to service connection for neurocirculatory 
asthenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to May 1976 
and from May 1985 to February 1987.

This matter was previously before the Board of Veterans' 
Appeals (Board) in September 2001.  At that time, the issues 
of entitlement to service connection for residuals of a right 
knee injury, residuals of a right hand injury, 
neurocirculatory asthenia, and a right shoulder disability 
were remanded to the RO for further evidentiary and 
procedural development.  Such development has been 
accomplished.  Upon remand, the RO continued the denials with 
regard to the three issues on the title page of this 
decision, but granted the benefit sought with regard to 
service connection for a right shoulder disability in an 
April 2003 rating decision.  This grant represents a complete 
resolution of the appeal as to that issue.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board therefore 
lacks further jurisdiction over this issue and will address 
it no further herein.  

The veteran had requested the opportunity to present sworn 
testimony during a hearing before the Board.  However, in an 
October 2003 statement, he indicated that he would be unable 
to appear before the Board due to his disabilities and 
financial problems, and requested that the Board proceed with 
a decision on his appeals.  Therefore, the veteran's hearing 
request is deemed to have been withdrawn.

We note that the veteran had filed a separate claim for 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  This claim was denied by the RO and the veteran 
has not perfected a timely appeal of the decision.  
Therefore, the instant analysis encompasses all disability 
involving the right hand other than carpal tunnel syndrome.


FINDINGS OF FACT

1.  The veteran has no residual disability related to any 
right knee injury in service.

2.  The veteran has no residual disability related to any 
right hand injury in service.

3.  The veteran has no current disability resulting from the 
inservice episode of acute neurocirculatory asthenia, other 
than migraine headaches, for which service connection has 
already been granted.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred or aggravated in 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  A chronic right hand disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  Service connection for neurocirculatory asthenia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA, codified at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002), requires the VA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the veteran 
was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claims for service 
connection in letters of February 2001 and September 2001.  
He was notified of the laws and regulations regarding service 
connection in an October 2000 Statement of the Case.  He was 
provided with the substance of the regulations implementing 
the VCAA in an April 2003 Supplemental Statement of the Case.  
Furthermore, in the text of the September 2001 Board remand, 
the weaknesses inherent in each of the remanded claims were 
explained, along with the actions necessary to remedy these 
evidentiary gaps.

With regard to the duty to assist in developing evidence to 
support the veteran's claims, we note that VA treatment 
records identified by the veteran were obtained in support of 
his claim.  These records reflect his current disabilities 
and the treatment he receives.  He was also provided with 
several VA examinations.  

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 
provisions of 38 C.F.R. § 3.159(b)(1), which gave claimants 
30 days in which to submit evidence in support of their 
claims and allowed the VA to render a decision on those 
claims after the passage of 30 days from the mailing of 
notice to the claimant.  The Federal Circuit held that this 
regulation was inconsistent with the empowering statute 
because it imposed on claimants an arbitrary new deadline 
that does not represent a reasonable exercise of VA's 
authority, and was potentially confusing to claimants, as 
well.  P.V.A. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(2003).  

In this case, review of the claims file reveals that in the 
February 2001 letter, the veteran was not given a deadline or 
timeframe in which to submit evidence in support of his 
claim.  In the September 2001 letter, however, he was given a 
60 day deadline for submitting evidence in support of his 
claim.  We observe that more than one year has passed since 
the issuance of both letters, and that there is no indication 
of available pertinent evidence that has not been obtained.  
The Board is therefore of the opinion that no prejudice has 
accrued to the veteran through the notification that he 
received.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issues on appeal.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Entitlement to service connection for residuals of a right 
knee injury 
and residuals of a right hand injury.

The report of the general medical examination conducted in 
conjunction with the veteran's entrance onto active duty in 
July 1971 reflects that his upper extremities, lower 
extremities, and musculoskeletal system were deemed to have 
been normal at that time.  

The veteran's service medical records contain no mention of 
an injury to the right knee or the right hand.  On the report 
of medical history forms which he completed in connection 
with his separation examination in May 1976, reserve/National 
Guard examinations in December 1977 and February 1981, and 
his second active duty entrance examination in May 1985, he 
indicated that he did not have and had never had any broken 
bones; arthritis, rheumatism, or bursitis; bone or joint 
deformity; lameness; or loss of fingers or toes.  Upon 
clinical examination during each of these examinations, the 
examiners indicated that his upper extremities, lower 
extremities, and musculoskeletal system were normal.

The sole reference to the veteran's right knee contained in 
his service medical records consists of a December 1972 
notation of a small but painful, "hardly palpable" lymph 
node near the veteran's knee.  Upon examination, no 
inflammatory process was noted, and the veteran was 
instructed to return in two weeks for a re-check.  Ten days 
subsequently, the veteran again reported to sick call, 
complaining of diarrhea, vomiting, headache and a fever.  The 
diagnostic assessment was of a "viral progression"-
presumably a progression from the painful lymph node noted 
the previous week.  No further treatment for the viral 
infection or references to the right knee are contained in 
the veteran's service medical records.

A medical report generated when the veteran was serving in 
his capacity as a reserve/National Guard member, shows that 
in June 1983, he dropped a box on his right hand, and had 
pain in his fourth and fifth knuckles.  Upon examination, the 
veteran had full range of motion in the hand, and "minimal" 
tenderness was noted in the middle and fourth fingers.  X-
rays were taken and interpreted as negative.  The diagnosis 
was of a contusion to the right hand and no treatment was 
rendered; the veteran was simply instructed to avoid bruising 
or straining his right hand.

The veteran's recent VA treatment records are contained in 
the claims file and available for review.  They do not 
contain any reference to an inservice injury to the right 
hand, or indeed any reference to right hand complaints at 
all.  A July 1999 X-ray report reflects mild medial joint 
narrowing in the veteran's right knee.  A diagnosis of gout 
has also been assigned by the VA in 2000.  Nothing contained 
in the VA treatment reports could be interpreted as 
indicating a connection between the current right knee status 
and service or any events in service.  

During a January 2002 VA examination, the veteran stated that 
he had not had any one particular injury to his right knee 
during service, but that he had bumped the knee on multiple 
occasions.  On examination, there was some crepitus to 
flexion of the right knee and mild pain along the medial 
compartment of his right knee.  There was no erythema, edema, 
or ligamentous laxity, however.  The diagnosis rendered was 
of right knee pain secondary to early degenerative joint 
disease and/or osteoarthritis of the right knee.  In an April 
2003 addendum, a VA physician opined that the veteran's right 
knee arthritis was not due to service as the service medical 
records are silent for any significant treatment for right 
knee complaints, and there was too long of a time gap after 
service to attribute the onset of right knee arthritis to 
service or any event therein.  

During a December 2002 VA examination, scheduled for the 
express purpose of evaluating the veteran's right hand pain, 
along with other orthopedic complaints, he did not have any 
complaints regarding his right hand, and did not mention 
right hand pain or his claim for service connection for 
residuals of a right hand injury to the examiner.  The report 
of a VA examination conducted in March 2003 reflects the 
examiner's impression of a normal-appearing right hand with 
normal strength in the interdigit musculature and normal grip 
strength, although the veteran had significant tenderness to 
palpation at the base of his right thumb.  The examiner 
rendered a diagnosis of right hand pain, but did not identify 
any underlying disability causing the pain.

In support of the instant claims, the veteran asserts that he 
injured both his right hand and right knee in service and 
that he currently has disabilities directly related to the 
injuries.  He has presented only his own unsubstantiated 
opinion in support of this assertion, however.  Generally, 
lay persons ostensibly untrained in medicine can provide 
personal accounts of symptomatology, but cannot provide 
evidence constituting a medical conclusion, such as an 
opinion as to the medical characteristics of symptoms or the 
etiology of a disease.  For the most part, medical testimony 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Upon review of the evidence of record, the Board is unable to 
discern any connection between the veteran's current right 
knee and hand complaints and either period of service.  The 
evidence does not show that there are residuals of any injury 
to either the right hand or right knee in service.  The 
incidents involving the enlarged lymph node in 1972 and the 
dropped box in 1983 are not shown to have resulted in any 
chronic disability; rather upon the general medical 
examination conducted in 1985, the veteran reported that he 
did not have any impairment involving either area, and the 
examiner found no such disabilities upon examination.  

Currently, the evidence of record shows that the veteran has 
some early degenerative joint disease of the right knee and 
some tenderness at the base of his right thumb.  Neither has 
been linked to service by a medical expert, however.  The 
record does not contain medical evidence of continuity of 
symptomatology from service to the present.  As arthritis was 
not manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, no legal presumptions are 
available to obviate the requirement that a medical nexus 
between service and a current disability be shown.  Thus, the 
preponderance of the evidence is against the veteran's claims 
for service connection for a right knee disability and a 
right hand disability and the benefits sought must be denied.

Entitlement to service connection for neurocirculatory 
asthenia.

In January 1973, the veteran suffered an episode of blurry 
vision in his right eye, followed by numbness of both hands, 
difficulty speaking, and then vomiting.  He was hospitalized 
for testing.  At that time, he reported that he had had 
similar episodes since childhood, but had never before 
consulted a doctor.  Following neurological testing and 
observation, physicians determined that he had experienced 
neurocirculatory asthenia.  

This January 1973 episode is the only one of its kind 
reflected in the veteran's service medical records.  As 
above, all of the general physical examination reports of 
record, in 1976, 1977, 1981, and 1985, indicate that his 
neurologic status was deemed to have been normal upon routine 
examination.  

Service connection for migraine headaches was granted in a 
1997 rating decision.  

The veteran underwent a VA neurological examination in 
January 2003 for the purpose of identifying whether the 
veteran had current residual disability from the 1973 episode 
of neurocirculatory asthenia.  The examiner was provided with 
the veteran's service medical records and post-service VA 
treatment records in conjunction with the clinical 
examination of the veteran.  Following review of these 
records and the clinical examination, the examiner rendered 
the following opinion:

I do not believe that [the veteran] has 
any residual permanent neurologic 
impairment related to his episode of 
"neurocirculatory asthenia" which was 
reported in 1973.  I am most suspicious 
that this episode represented a 
"migraine equivalent," that is, 
migraine prodrome without the associated 
headache.  He has had, over many years 
and to the present, episodic headaches 
which have been diagnosed as migraine, 
with associated transient neurologic 
dysfunction.

Thus, upon a review of pertinent records and an examination 
of the veteran, it was determined that there is no residual 
permanent neurologic impairment related to the 1973 episode.  
Rather, the examiner related the episode to the veteran's 
migraine headaches.  As service connection is already in 
effect for migraine headaches, and no other residual 
disability has been identified, the preponderance of the 
evidence is against the veteran's claim for service 
connection.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of a right hand injury is 
denied.

Service connection for neurocirculatory asthenia is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



